In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-2011V
                                   Filed: September 17, 2019
                                         UNPUBLISHED


    LAILA SAGHIR,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influneza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Adhesive Capsulitis
    HUMAN SERVICES,

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On December 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered adhesive capsulitis as a result of her
October 26, 2016 influneza (“flu”) vaccination. Petition at 2; Stipulation, filed September
16, 2019, at ¶¶ 2, 4. Petitioner further alleges that the vaccine was administered within
the United States, that she suffered the residual effects of her injury for more than six
months, and that there has been no prior award or settlement of a civil action on her
behalf as a result of her injury. See Petition at ¶¶ 1, 12, 14-15; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained left shoulder adhesive capsulitis or any
other injury or her current condition, as a result of the flu vaccine. Stipulation at ¶ 6


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on September 16, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $67,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

LAILA SAGHIR,                                   )
                                                )
                Petitioner,                     )       No. 17-2011 V
                                                )       Chief Special Master
        v.                                      )       Nora Beth Dorsey
                                                )       SPU
SECRETARY OF HEALTH                             )
AND HUMAN SERVICES,                             )
                                                )
_______________ Respondent.                     )
                                                )


                                           STIPULATION

        The parties hereby stipulate to the following matters:

        I. Laila Saghir, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, whic~ vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a).

       2. Petitioner received a flu vaccine on.or about October 26, 2016.

       3. The vaccine was administered within the United States. •

       4. Petitioner alleges that she suffered left shoulder adhesive capsulitis that was caused or

significantly aggravated by the adverse effects of the flu vaccine. Petitioner further alleges that

she suffered the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged vaccine injury.

       6. Respondent denies that petitioner sustained left shoulder adhesive capsulitis or any

other injury or her current condition, as a result of the flu vaccine.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compe!'}sation payment:

                A lump sum of$67,000.00 in the form of a check payable to petitioner.
                This amount represents compensation for all damages that would be available
                under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has tiled both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 I(a)(l ), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C§ 1396

et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.




                                                     2
        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on Octobel' 26, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 21,

2017, in the United States Court of Federal Claims as petition No. 17-201 IV.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.


                                                  3
        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's left shoulder

adhesive capsulitis or any other injury or her current condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION


I

I

I

I

I

I

I

I

I

                                                 4
Respectfully submitted,




A'JTORNEY OF RECORD FOR                        AUTHORIZED REPRESJ:NTATIV&
PE'ffl'IOND:                                   OF THE ATTORNEY GENERAL:


~~-.ES-QU-:-----
Maglio, Christopher & Toale
                                               ~
                                               ~
                                                         .v.-i Cl---
                                                             aRBBVBS
                                               Deputy Director
1775 Pennsylvania Avenue. NW                   Torts Branch
Suite225                                       Civil Division
Washington, DC 20006                           U.S.DepartmentofJustice
(888) 9S2-5242                                 P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington. DC 20044-0146


AUTHORIZED REPRESENTATIVE OJ'                  ATTORNEY OF RECORD JrOR
THE SECRETARY OF HEALTH AND                    RESPONDENT:
BUMAN SERVICES:


 W~S~J!_~
TAMARA OVERBY
                                               ~~
                                               ALTHEA WALKERDAVIS
Acting Director, Division of Injury            Senior Trial Counsel
Compensation Programs                          Torts Branch
Hea.ltbcare Systems Bureau                     Civil Division
Health Resources and Services Administration   U.S.DepartmentofJustice
U.S. Department of Health and Human Services    P.O.Box 146
5600 Fishers Lane                              Benjamin FrankJin Station
Parldawn Building, Mail Stop OBN 1468          Washington, DC 20044-0146
Rockville, MD 20857                            (202) 616-0SIS




                                          5